        Case 4:20-cv-03656-HSG Document 89 Filed 04/01/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                        UNITED STATES DISTRICT COURT
11       NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
12
13                                      )
     TRAVELERS PROPERTY CASUALTY          Case No. CV 20-03656-HSG
14   COMPANY OF AMERICA, a              )
     Connecticut corporation;           )
15                                        ORDER RE ADR PROCESS
                                        )
                  Plaintiff,              AND DEADLINE
16                                      )
                   v.                   )
17
                                        )
18   TOLL BROTHERS, INC., a Delaware
     corporation; SHAPELL INDUSTRIES, )
19   INC., a Delaware Limited Liability )
     Corporation; and DOES 1 through 10 )
20   inclusive,
                                        )
21                Defendants.           )
                                        )
22
                                        )
23                                      )
24
25
           Having reviewed the stipulation between plaintiff Travelers Property Casualty
26
     Company of America and defendants, Toll Brothers, Inc., Shapell Industries, Inc., TIG
27
     Insurance Company (as successor by merger to American Safety Indemnity Company,
28
     erroneously named as TIG Insurance Company as successor to American Safety


                                               1
                                ORDER RE ADR PROCESS AND DEADLINE
        Case 4:20-cv-03656-HSG Document 89 Filed 04/01/21 Page 2 of 2




 1   Insurance Company), Interstate Fire & Casualty Co., National Union Fire Insurance
 2   Company Of Pittsburgh, Pa., Granite State Insurance Company, AIG Specialty
 3   Insurance Company f/k/a American International Specialty Lines Insurance Company,
 4   and Ironshore Specialty Insurance Company, Stipulation To ADR Process and
 5   Deadline, and finding good cause for, the following deadline is hereby ordered:
 6
 7         Deadline for Private Mediation: October 31, 2021.
 8
 9         IT IS SO ORDERED.
10
11              Dated: 4/1/2021            ____________________________________
                                           UNITED STATES DISTRICT JUDGE
12                                         Honorable Haywood S. Gilliam Jr.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
                                ORDER RE ADR PROCESS AND DEADLINE
